United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20914 OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio 31-1359191 (State of Incorporation) (I.R.S. Employer Identification No.) 420 Third Avenue Gallipolis, Ohio (Address of principal executive offices) (ZIP Code) (740) 446-2631 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of common shares of the registrant outstanding as of November 9, 2012 was 4,029,439. OHIO VALLEY BANC CORP. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income and Comprehensive Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Exhibit Index 46 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OHIO VALLEY BANC CORP. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) September 30, December 31, UNAUDITED ASSETS Cash and noninterest-bearing deposits with banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (estimated fair value: 2012 - $24,311; 2011 - $22,847) Federal Home Loan Bank stock Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned Accrued interest receivable Goodwill Bank owned life insurance and annuity assets Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Other borrowed funds Subordinated debentures Accrued liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) SHAREHOLDERS’ EQUITY Common stock ($1.00 stated value per share, 10,000,000 shares authorized; 2012 – 4,689,178 shares issued; 2011 - 4,686,295 shares issued) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (659,739 shares) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 OHIO VALLEY BANC CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (dollars in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Interest and dividend income: Loans, including fees $ Securities Taxable Tax exempt Dividends 66 63 Other Interest 37 20 Interest expense: Deposits Other borrowed funds Subordinated debentures Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust fees 51 52 Income from bank owned life insurance and annuity assets Mortgage banking income 97 Electronic refund check / deposit fees 15 Debit / credit card interchange income Gain (loss) of other real estate owned 30 ) ) Other Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment FDIC insurance 63 Data processing Foreclosed assets, net 69 29 86 Other Income before income taxes Provision for income taxes NET INCOME $ Other comprehensive income: Change in unrealized gain/losses on securities, net of taxes Comprehensive income $ Earnings per share $ 4 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (dollars in thousands, except share and per share data) Three months ended September 30, Nine months ended September 30, Balance at beginning of period $ Comprehensive income: Net income Change in unrealized gain on available for sale securities Income tax effect ) Total comprehensive income Proceeds from issuance of common stock through dividend reinvestment plan 55 Cash dividends ) Balance at end of period $ Cash dividends per share $ 5 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) Nine months ended September 30, Net cash provided by operating activities: $ $ Investing activities: Proceeds from maturities of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities of securities held to maturity Purchases of securities held to maturity ) Net change in loans Proceeds from sale of other real estate owned Purchases of premises and equipment ) ) Purchases of bank owned life insurance ) Net cash provided by (used in) investing activities Financing activities: Change in deposits ) Proceeds from common stock through dividend reinvestment plan 55 Cash dividends ) ) Change in securities sold under agreements to repurchase ) Proceeds from Federal Home Loan Bank borrowings Repayment of Federal Home Loan Bank borrowings ) ) Change in other short-term borrowings ) Net cash provided by (used in) financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest $ $ Cash paid for income taxes Non-cash transfers from loans to other real estate owned Other real estate owned sales financed by the Bank 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except per share data) NOTE 1- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION:The accompanying consolidated financial statements include the accounts of Ohio Valley Banc Corp. (“Ohio Valley”) and its wholly-owned subsidiaries, The Ohio Valley Bank Company (the “Bank”), Loan Central, Inc. (“Loan Central”), a consumer finance company, and Ohio Valley Financial Services Agency, LLC (“Ohio Valley Financial Services”), an insurance agency.Ohio Valley and its subsidiaries are collectively referred to as the “Company”.All material intercompany accounts and transactions have been eliminated in consolidation. These interim financial statements are prepared by the Company without audit and reflect all adjustments of a normal recurring nature which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2012, and its results of operations and cash flows for the periods presented.The results of operations for the nine months ended September 30, 2012 are not necessarily indicative of the operating results to be anticipated for the full fiscal year ending December 31, 2012.The accompanying consolidated financial statements do not purport to contain all the necessary financial disclosures required by U.S. generally accepted accounting principles (“US GAAP”) that might otherwise be necessary in the circumstances.The Annual Report of the Company for the year ended December 31, 2011 contains consolidated financial statements and related notes which should be read in conjunction with the accompanying consolidated financial statements. The consolidated financial statements for 2011 have been reclassified to conform to the presentation for 2012.These reclassifications had no effect on the net results of operations or equity shareholders. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS:The accounting and reporting policies followed by the Company conform to US GAAP.The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.Areas involving the use of management’s estimates and assumptions that are more susceptible to change in the near term involve the allowance for loan losses, mortgage servicing rights, deferred tax assets, the fair value of certain securities, the fair value of financial instruments and the determination and carrying value of impaired loans and other real estate owned. INDUSTRY SEGMENT INFORMATION:Internal financial information is primarily reported and aggregated in two lines of business, banking and consumer finance. EARNINGS PER SHARE:Earnings per share are computed based on net income divided by the weighted average number of common shares outstanding during the period.The weighted average common shares outstanding were 4,029,439 and 4,000,056 for the three months ended September 30, 2012 and 2011, respectively.Weighted average common shares outstanding were 4,028,944 and 4,000,056 for the nine months ended September 30, 2012 and 2011, respectively.Ohio Valley had no dilutive effect and no potential common shares issuable under stock options or other agreements for any period presented. ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS: In May, 2011, the FASB issued an amendment to achieve common fair value measurement and disclosure requirements between U.S. and International accounting principles.Overall, the guidance is consistent with existing U.S. accounting principles; however, there are some amendments that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.The effect of adopting this standard did not have a material effect on the Company’s operating results or financial condition, but the additional disclosures are included in Note 2 – Fair Value of Financial Instruments. 7 In June 2011, the FASB amended existing guidance and eliminated the option to present the components of other comprehensive income as part of the statement of changes in shareholder’s equity.The amendment requires that comprehensive income be presented in either a single continuous statement or in two separate consecutive statements. The adoption of this amendment changed the presentation of the statement of comprehensive income for the Company to one continuous statement instead of presented as part of the consolidated statement of shareholder’s equity. In July 2012, the FASB issued ASU No. 2012-02, “Testing Indefinite-Lived Intangible Assets for Impairment.”The provisions of ASU No. 2012-02 provide the option to first assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible assets is impaired.If, after assessing the totality of events and circumstances, it is concluded that it is not more likely than not that the indefinite-lived intangible asset is impaired, then no further action is required.However, if the conclusion is otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Subtopic 350-30.The provisions of this new guidance are effective for fiscal years beginning after September 15, 2012.The adoption of ASU No. 2012-02 is not expected to have a material impact on the Company’s financial statements of operations and condition. NOTE 2 – FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.There are three levels of inputs that may be used to measure fair values: Level 1:Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The following is a description of the Company’s valuation methodologies used to measure and disclose the fair values of its financial assets on a recurring or nonrecurring basis: Securities:The fair values for securities are determined by quoted market prices, if available (Level 1). For securities where quoted prices are not available, fair values are calculated based on market prices of similar securities (Level 2). For securities where quoted prices or market prices of similar securities are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3). During times when trading is more liquid, broker quotes are used (if available) to validate the model. Rating agency and industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into the calculations. Impaired Loans:At the time a loan is considered impaired, it is valued at the lower of cost or fair value.Impaired loans carried at fair value generally receive specific allocations of the allowance for loan losses.For collateral dependent loans, fair value is commonly based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value.Non-real estate collateral may be valued using an appraisal, net book value per the borrower’s financial statements, or aging reports, adjusted or discounted based on management’s historical 8 knowledge, changes in market conditions from the time of the valuation, and management’s expertise and knowledge of the client and client’s business, resulting in a Level 3 fair value classification.Impaired loans are evaluated on a quarterly basis for additional impairment and adjusted accordingly. Other Real Estate Owned:Assets acquired through or instead of loan foreclosure are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.These assets are subsequently accounted for at lower of cost or fair value less estimated costs to sell. Fair value is commonly based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value. Appraisals for both collateral-dependent impaired loans and other real estate owned are performed by certified general appraisers (for commercial properties) or certified residential appraisers (for residential properties) whose qualifications and licenses have been reviewed and verified by the Company.Once received, a member of management reviews the assumptions and approaches utilized in the appraisal as well as the overall resulting fair value in comparison with management’s own assumptions of fair value based on factors that include recent market data or industry-wide statistics.On an as-needed basis, the Company reviews the fair value of collateral, taking into consideration current market data, as well as all selling costs that are typically in the range of 10%. Assets Measured on a Recurring Basis Assets measured at fair value on a recurring basis are summarized below: Fair Value Measurements at September 30, 2012, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities U.S. Government sponsored entity securities $ Agency mortgage-backed securities, residential Fair Value Measurements at December 31, 2011, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities $ U.S. Government sponsored entity securities Agency mortgage-backed securities, residential There were no transfers between Level 1 and Level 2 during 2012 or 2011. 9 Assets Measured on a Nonrecurring Basis Assets measured at fair value on a nonrecurring basis are summarized below: Fair Value Measurements at September 30, 2012, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired Loans: Commercial real estate: Nonowner-occupied $ Construction Fair Value Measurements at December 31, 2011, Using Assets: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired Loans: Commercial real estate: Owner-occupied $ Nonowner-occupied Construction Other real estate owned: Commercial real estate: Construction Commercial and industrial The portion of impaired loans at September 30, 2012 with specific allocations of the allowance for loan losses had a carrying amount of $4,853 and was measured for impairment using the income approach.This measurement resulted in a valuation allowance of $2,078 at September 30, 2012, which contributed to an increase of $2,343 in provision for loan loss expense during the nine months ended September 30, 2012. This is compared to a decrease of $32 in provision for loan loss expense from impaired loans during the nine months ended September 30, 2011. The portion of impaired loans at December 31, 2011 with specific allocations of the allowance for loan losses had a carrying amount of $3,491. The loans were measured for impairment using the income approach. This measurement resulted in a valuation allowance of $655 at December 31, 2011. During the nine months ended September 30, 2012, there were no no fair value adjustments to other real estate owned.Other real estate owned that was measured at fair value less costs to sell at December 31, 2011 had a net carrying amount of $2,948, which was made up of the outstanding balance of $4,214, net of a valuation allowance of $1,266, which resulted in a corresponding write-down of $1,266 for the year ended December 31, 2011. 10 The following table presents quantitative information about Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at September 30, 2012: Fair Value Valuation Technique(s) Unobservable Input(s) Range (Weighted Average) Impaired Loans: Commercial real estate: Nonowner-occupied Income approach Capitalization rate 10% - 20% 15% Construction Income approach Capitalization rate 10% 10% The carrying amounts and estimated fair values of financial instruments at September 30, 2012 and December31, 2011 are as follows: Fair Value Measurements at September 30, 2012 Using: Carrying Value Level 1 Level 2 Level 3 Total Financial Assets: Cash and cash equivalents $ Securities available for sale Securities held to maturity Federal Home Loan Bank stock N/A N/A N/A N/A Loans, net Accrued interest receivable Financial liabilities: Deposits Other borrowed funds Subordinated debentures Accrued interest payable December 31, 2011 Carrying Value Fair Value Financial Assets: Cash and cash equivalents $ $ Securities available for sale Securities held to maturity Federal Home Loan Bank stock N/A Loans Accrued interest receivable Financial liabilities: Deposits Other borrowed funds Subordinated debentures Accrued interest payable The methods and assumptions, not previously presented, used to estimate fair values are described as follows: Cash and Cash Equivalents: The carrying amounts of cash and short-term instruments approximate fair values and are classified as Level 1. Federal Home Loan Bank stock: It is not practical to determine the fair value of Federal Home Loan Bank stock due to restrictions placed on its transferability. 11 Securities Held to Maturity: The fair values for securities held to maturity are determined in the same manner as securities held for sale and discussed earlier in this note. Level 3 securities consist of nonrated municipal bonds and tax credit (“QZAB”) bonds. Loans: Fair values of loans are estimated as follows:The fair value of fixed rate loans is estimated by discounting future cash flows using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality resulting in a Level 3 classification.For variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values resulting in a Level 3 classification.Impaired loans are valued at the lower of cost or fair value as described previously. The methods utilized to estimate the fair value of loans do not necessarily represent an exit price. Deposit Liabilities: The fair values disclosed for noninterest-bearing deposits are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amount) resulting in a Level 1 classification.The carrying amounts of variable rate, fixed-term money market accounts and certificates of deposit approximate their fair values at the reporting date resulting in a Level 2 classification. Fair values for fixed rate certificates of deposit are estimated using a discounted cash flows calculation that applies interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits resulting in a Level 2 classification. Other Borrowed Funds: The carrying values of the Company’s short-term borrowings, generally maturing within ninety days, approximate their fair values resulting in a Level 2 classification. The fair values of the Company’s long-term borrowings are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements resulting in a Level 2 classification. Subordinated Debentures: The fair values of the Company’s Subordinated Debentures are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements resulting in a Level 2 classification. Accrued Interest Receivable and Payable: The carrying amounts of accrued interest approximate fair value resulting in a Level 2 or Level 3 classification. Off-balance Sheet Instruments:Fair values for off-balance sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The fair value of commitments is not material. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates do not reflect any premium or discount that could result from offering for sale at one time the Company’s entire holdings of a particular financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 12 NOTE 3 – SECURITIES The following table summarizes the amortized cost and estimated fair value of the available for sale and held to maturity securities portfolio at September 30, 2012 and December31, 2011 and the corresponding amounts of gross unrealized gains and losses recognized in accumulated other comprehensive income for available for sale securities and gross unrecognized gains and losses for held to maturity securities: Securities Available for Sale Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value September 30, 2012 U.S. Treasury securities U.S. Government sponsored entity securities $ $
